EXHIBIT 10.4

EXICURE, INC.

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of [●] by and between
Exicure, Inc., a Delaware corporation (the “Company”), and [●] an individual
(“Indemnitee”).

RECITALS

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

WHEREAS, the Bylaws of the Company, as amended from time to time (the “Bylaws”)
require, and the Certificate of Incorporation of the Company, as amended from
time to time (the “Certificate” and together with the Bylaws, the “Charter
Documents”) permit, indemnification of the officers and directors of the
Company, and Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (the “DGCL”);

WHEREAS, the Charter Documents and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining on attractive terms liability insurance for the Company’s directors,
officers, employees, agents and fiduciaries, the significant and frequent
increases in the cost of such insurance and the general trend of insurance
companies to reduce the scope of coverage of such insurance;

WHEREAS, the Company and Indemnitee further recognize the continuing risks of
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company;

WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and the Indemnitee and certain other
directors, officers, employees, agents and fiduciaries of the Company may not be
willing to continue to serve in such capacities without additional protection;

WHEREAS, the board of directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future; and



--------------------------------------------------------------------------------

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.    Services to the Company. Indemnitee will serve or continue to
serve as a director or officer of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee is removed or terminated, as
applicable, or tenders his or her resignation. Indemnitee may tender the
resignation at any time in his or her sole and absolute discretion.
Notwithstanding anything to the contrary in this Agreement, the Company and the
Indemnitee acknowledge that the Indemnitee’s employment, if any, is and shall
continue to be at-will, as defined under applicable law.

Section 2.    Definitions

As used in this Agreement:

(a)    “Corporate Status” means a person who is or was a member of the Company’s
board of directors (“director”) or officer of the Company or of any other
corporation, partnership or joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.

(b)    “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.

(c)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with defending, preparing to defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include Expenses incurred in connection
with any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedes
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.

(d)    “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, selected by Indemnitee that is experienced in
matters of corporation law and neither presently is, nor in the past five years
has been, retained to represent: (i) the Company or Indemnitee in any matter
material to either such party (other than with respect to indemnification
matters), or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then

 

2



--------------------------------------------------------------------------------

prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

(e)    The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism, formal or
informal government or self-regulatory agency investigation or inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which Indemnitee was, is or
will be involved as a party or otherwise by reason of the fact that Indemnitee
is or was a director or officer of the Company, by reason of any action taken by
Indemnitee or of any action on the Indemnitee’s part while acting as director or
officer of the Company, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise, in each case whether or not serving in such capacity at the
time any Expense is incurred for which indemnification, reimbursement, or any
Advance of Expenses can be provided under this Agreement; provided, however,
that the term “Proceeding” shall not include any action, suit or arbitration
initiated by Indemnitee to enforce Indemnitee’s rights under this Agreement.

Section 3.    Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant (as a witness or
otherwise) in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee or on
his or her behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding, had no reasonable cause to believe
that his or her conduct was unlawful. Indemnitee shall not enter into any
settlement in connection with such Proceeding without prior written consent of
the Company, and the Company shall not be liable to indemnify Indemnitee under
this Agreement for such settlement without prior written consent of the Company.
The Company shall be permitted to enter into a settlement on behalf of
Indemnitee in connection with such Proceeding except that such settlement shall
not impose any penalty, adverse admission, or limitation on Indemnitee without
Indemnity’s prior written consent.

Section 4.    Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with such Proceeding or any claim, issue
or matter therein, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses shall

 

3



--------------------------------------------------------------------------------

be made under this Section 4 in respect of any claim, issue or matter as to
which Indemnitee shall have been finally adjudged by a court to be liable to the
Company unless and only to the extent that the Delaware Court of Chancery (the
“Delaware Court”) or any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification for such expenses as the Delaware Court or such
other court shall deem proper, which determination shall, for the avoidance of
doubt, satisfy the requirements of the immediately preceding sentence.

Section 5.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Without limiting any other rights of the Indemnitee pursuant to this
Agreement, (a) to the extent that Indemnitee is a party to or a participant in
and is successful, on the merits or otherwise, in any Proceeding or in defense
of any claim, issue or matter therein, in whole or in part, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee in connection therewith; and (b) if Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter. For purposes of this Section
the term “successful” shall include, but not be limited to, (i) any termination,
withdrawal, or dismissal (with or without prejudice) of such Proceeding without
any express finding of liability or guilt against Indemnitee, (ii) the
expiration of 120 days after the making of such Proceeding without the
institution of the same and without any promise or payment made to induce a
settlement, or (iii) the settlement of such Proceeding pursuant to which the
Indemnitee pays less than $10,000 irrespective of whether other parties make
payments which may be deemed to be on behalf of Indemnitee.

Section 6.    Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his or her Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

Section 7.    Additional Indemnification.

(a)    Subject to any limitation in Sections 3, 4, or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or is threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding.

(b)    For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

(i)    to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL or such
provision thereof; and

 

4



--------------------------------------------------------------------------------

(ii)    to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

Section 8.    Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement to make any
indemnity:

(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
(i) any excess beyond the amount paid under any insurance policy or other
indemnity provision, (ii) with respect to any insurance policy to the extent
paid for by the Indemnitee, any increase in premiums resulting from the amount
paid under such policy, or (iii) any policy described in Section 14(d);

(b)    for disgorgement or return of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;

(c)    for any claim, issue or matter initiated or brought by Indemnitee, except
(i) with respect to actions or proceedings brought to establish or enforce a
right to receive Expenses or indemnification under this Agreement or any other
agreement or insurance policy or under the Charter Documents now or hereafter in
effect relating to indemnification or (ii) if the Board has approved the
initiation or bringing of such claim;

(d)    for which payment is prohibited by applicable law; or

(e)    for any claim, issue or matter as to which Indemnitee shall have
(a) entered a plea of guilty or nolo contendere to a felony or (b) received a
final, unappealable judgment or verdict of guilty or its equivalent in any
criminal proceeding.

Section 9.    Advances of Expenses Prior to or During a Proceeding. The Company
shall pay in advance, to the extent not prohibited by law, the Expenses incurred
by Indemnitee in connection with any Proceeding prior to disposition of such
Proceeding (an “Advance”). The Company shall pay from time to time any Advance
within thirty (30) days after the receipt by the Company of a statement or
statements requesting such Advance (which shall include invoices received by
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included with the invoice). Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under Sections 11 and 12 and the other
applicable provisions of this Agreement. Advances shall include any and all
reasonable Expenses incurred pursuing an action to enforce this right to an
Advance, whether such Expenses are incurred before or after the disposition of
the Proceeding for which enforcement of this right to an Advance is pursued. The
Indemnitee shall qualify for Advances upon the execution and delivery to the
Company of this Agreement which shall constitute an undertaking providing that
the Indemnitee undertakes to the fullest extent required by law to repay all
Advances if and to

 

5



--------------------------------------------------------------------------------

the extent that it is determined by a court of competent jurisdiction,
regardless of whether such determination is subject to appeal, that Indemnitee
is not entitled to be indemnified by the Company. This Section 9 shall not apply
to any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 8.

Section 10.    Procedure for Notification. Indemnitee agrees to notify promptly
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or any Advance of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement, or otherwise.

Section 11. Procedure to Determine Indemnification and Any Repayment of Advances
After Disposition of a Proceeding.

(a)    After the Indemnitee has made a written request for indemnification
pursuant to Section 10, then promptly following disposition of a Proceeding, a
determination with respect to Indemnitee’s entitlement to indemnification and to
retain any Advances given to Indemnitee shall be made in the specific case by
majority vote of the directors who are neither parties nor threatened to be made
parties, to any Proceeding, even though less than a quorum, or by a committee of
such directors designated by majority vote of such directors, even though less
than a quorum (in either case, the “Disinterested Directors”) or, if there are
no Disinterested Directors, by Independent Counsel and, if it is so determined
that Indemnitee is entitled to indemnification, payment to Indemnitee shall be
made within thirty (30) days after such determination. Indemnitee shall
cooperate with the Disinterested Directors or Independent Counsel, as
applicable, making such determination with respect to Indemnitee’s entitlement
to indemnification, including providing to the Disinterested Directors or
Independent Counsel, as applicable, upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
Disinterested Directors or Independent Counsel, as applicable, shall be borne by
the Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(b)    The Independent Counsel, if any, shall be selected by Indemnitee. The
Company may, within ten (10) days after written notice of such selection,
deliver to the Indemnitee a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 2 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court has determined that such objection is without merit. If,
within 20 days after the later of submission by Indemnitee of a written request
for indemnification pursuant to Section 10(a) hereof, and the final disposition
of the Proceeding, including any appeal therein, no Independent Counsel shall
have been

 

6



--------------------------------------------------------------------------------

selected and not objected to, the Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 11(a) hereof. Upon the due commencement of any judicial proceeding
or arbitration pursuant to Section 13(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Section 12.    Presumptions and Effect of Certain Proceedings.

(a)    In making a determination with respect to entitlement to indemnification
hereunder, the Disinterested Directors or Independent Counsel, as applicable,
making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification. Neither the failure of the Company nor of the Disinterested
Directors or Independent Counsel, as applicable, to have made a determination
prior to the commencement of any Advance or indemnification action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company or by the Disinterested Directors or Independent
Counsel, as applicable, that Indemnitee has not met such applicable standard of
conduct, shall be a defense available to the Company to the Advance or
indemnification action or create a presumption that Indemnitee has not met the
applicable standard of conduct necessary to obtain an Advance or
indemnification.

(b)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty
or nolo contendere other than to a felony, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that
Indemnitee did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.

(c)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith (i) in any action that does not require, as
an element of the claim or cause of action, the establishment of any state of
mind inconsistent with a finding of good faith or (ii) if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or the Board or counsel selected by any committee of the Board or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser, investment banker or
other expert selected with reasonable care by the Company or the Board or any
committee of the Board. The provisions of this Section 12(c) shall not be deemed
to be exclusive or to limit in any way the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.

 

7



--------------------------------------------------------------------------------

(d)    The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

Section 13.    Remedies of Indemnitee.

(a)    Subject to Section 13(e), in the event that (i) a determination is made
by the Disinterested Directors (and, for the avoidance of doubt, not by the
Independent Counsel) pursuant to Section 11 of this Agreement that Indemnitee is
not entitled to indemnification under this Agreement, (ii) any Advance of
Expenses is not timely made pursuant to Section 9 of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 11(a) of this Agreement within 60 days after receipt by the Company of
the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5 or 6 or the last sentence of Section 11(a) of this
Agreement within thirty (30) days after receipt by the Company of a written
request therefor, or (v) payment of indemnification pursuant to Section 3, 4 or
7 of this Agreement is not made within thirty (30) days after a determination
has been made that Indemnitee is entitled to indemnification, Indemnitee shall
be entitled to an adjudication by a court of his or her entitlement to such
indemnification or any Advance of Expenses. Alternatively, Indemnitee, at his or
her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one hundred eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 13(a); provided, however, that the foregoing
clause shall not apply in respect of a proceeding brought by Indemnitee to
enforce his or her rights under Section 5 of this Agreement. The Company shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

(b)    In the event that a determination shall have been made by the
Disinterested Directors pursuant to Section 11(a) of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 13 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 13, the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or an Advance of Expenses, as the case may be.

(c)     If a determination shall have been made pursuant to Section 11(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or

 

8



--------------------------------------------------------------------------------

before any such arbitrator that the Company is bound by all the provisions of
this Agreement. The Company shall indemnify Indemnitee against any and all
Expenses which are incurred by Indemnitee in connection with any action brought
by Indemnitee for indemnification or any Advance of Expenses from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company only if Indemnitee ultimately is determined
to be entitled to such indemnification, Advance of Expenses or insurance
recovery, as the case may be, in the suit for which indemnification or an
Advance is being sought.

(e)    Notwithstanding anything in this Agreement to the contrary but without in
any way limiting the Indemnitee’s right to Advances under Section 9, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the disposition of the Proceeding.

Section 14.    Non-exclusivity; Survival of Rights; Insurance; Reasonable
Assistance; Subrogation.

(a)    No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration or repeal. To the extent
that after the date of this Agreement a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification or Advances of
Expenses than would be afforded currently under the Charter Documents and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. Except as set
forth in Section 17(b), no right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b)    The Company shall use commercially reasonable best efforts to
(a) maintain an insurance policy or policies providing liability insurance for
directors, officers, employees, or agents of the Company or of any other
Enterprise and (b) to provide that until at least the sixth (6th) anniversary of
the date of expiration of the Indemnitee’s period of service with the Company
(the “Six-Year Period”), Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c)    Indemnitee hereby agrees that during the Six-Year Period he or she shall
provide reasonable assistance to the Company in investigating, responding to,
pursuing, or defending against a Proceeding, including the giving of truthful
oral or written testimony,

 

9



--------------------------------------------------------------------------------

provided that (x) the Company compensates the Indemnitee at a daily rate
commensurate with the Indemnitee’s final salary with the Company (or in the case
of a former director of the Company a cash per diem determined by the Board in
its sole discretion but in no event less than the then actual cash rate payable
to directors per Board ordinary meeting or if no such rate, the recurring annual
cash rate divided by the number of ordinary Board meetings) for all time spent
by the Indemnitee at the Company’s request on such assistance; and (y) the
Indemnitee’s cooperation does not waive or impair her or his rights under the
Fifth Amendment to the United States Constitution, or any like privilege or
immunity against self-incrimination; provided further, that an assertion of such
privilege or immunity shall not create a presumption that the Indemnitee has not
met an applicable standard of conduct.

(d)    In the event Indemnitee is affiliated with a venture or institutional
investment fund (the “Fund”), the Company hereby acknowledges that Indemnitee
may have certain rights to indemnification, advancement of expenses and/or
insurance provided by the Fund and any related investment advisor or management
company, investment fund, managing member or general partner that is an
affiliate of any of the foregoing entities or that is advised by the same
investment adviser as any of the foregoing entities or by an affiliate of such
investment adviser (excluding, for the avoidance of doubt, the Company) with
respect to the subject matter of this Agreement (collectively, the “Fund
Indemnitors”). The Company hereby agrees that (i) it is the indemnitor of first
resort under this Agreement and any other agreement or undertaking (whether
pursuant to contract, Bylaws or Certificate) by the Company pursuant to which
the Indemnitee may assert a claim for indemnification or an Advance; (ii) that
the Company’s obligations to the Indemnitee under this Agreement or any other
agreement or undertaking (whether pursuant to contract, Bylaws or Certificate)
to provide an Advance and/or indemnification to the Indemnitee are primary, and
that any obligation of any Fund Indemnitor to provide an Advance or
indemnification (whether pursuant to contract, Bylaws or Certificate) are
secondary; (iii) it shall be required to advance the full amount of Expenses
incurred by Indemnitee and shall be liable for the full amount of all Expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by the terms of this Agreement (or any amendment or
successor agreement) and the Certificate or Bylaws, without regard to any rights
Indemnitee may have against the Fund Indemnitors; (iv) that it irrevocably
waives, relinquishes and releases the Fund Indemnitors from any and all claims
against the Fund Indemnitors for contribution, subrogation or any other recovery
of any kind in respect thereof; and (v) any obligation of any insurer of any
Fund Indemnitor to provide insurance coverage for any amounts indemnifiable or
otherwise covered by this Agreement or any other agreement or undertaking
(whether pursuant to contract, Bylaws or Certificate) by the Company to provide
an Advance and/or indemnification to the Indemnitee is secondary to those
obligations to provide an Advance and indemnification. The Company hereby
further agrees that if any Fund Indemnitor pays or causes to be paid, for any
reason, any amounts otherwise properly indemnified or advanced under this
Agreement or under any other agreement or undertaking (whether pursuant to
contract, Bylaws or Certificate) of the Company, then (x) such Fund Indemnitor
shall be fully subrogated to all rights of the Indemnitee with respect to such
payment and (y) the Company shall fully indemnify or otherwise reimburse such
Fund Indemnitor for all such payments made by such Fund Indemnitor. The Company
and Indemnitee agree that the Fund Indemnitors are express third party
beneficiaries of the terms of this Section 14(d).

 

10



--------------------------------------------------------------------------------

(e)    Except as provided in paragraph (d) above, in the event of any payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

(f)    Except as provided in paragraph (d) above, the Company shall not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder (or for which any Advances are provided hereunder) if
and to the extent that Indemnitee has otherwise actually received such payment
under any other indemnification or contribution agreement or any insurance
policy, contract, agreement or otherwise except, with respect to any insurance
policy to the extent paid for by the Indemnitee, any increase in premiums
resulting from the amount paid under such policy.

(g)    Except as provided in paragraph (d) above, the Company’s obligation to
provide indemnification or any Advance of Expenses hereunder to Indemnitee who
is or was serving at the request of the Company as a director, officer, employee
or agent of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or an Advance of Expenses from such other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise.

Section 15.     Survival; Successors and Assigns. This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee’s heirs, executors and administrators. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. The indemnification provided under this Agreement shall continue as
to Indemnitee for any action taken or not taken while serving in Corporate
Status even though Indemnitee may have ceased to serve in such capacity at the
time of any Proceeding.

Section 16.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

11



--------------------------------------------------------------------------------

Section 17.    Enforcement; Entire Agreement.

(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, as applicable, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company, as applicable.

(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all
indemnification obligations of the Company, including pursuant to the Charter
Documents, except as required by the DGCL, and all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

Section 18.    Modification and Waiver. No supplement, modification, waiver, or
amendment of this Agreement or any provisions of this Agreement shall be binding
unless executed in writing by the parties thereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions of this Agreement nor shall any waiver constitute a continuing
waiver.

Section 19.    Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or any Advance of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

Section 20.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by confirmed facsimile transmission:

(a)    If to Indemnitee, at such address as Indemnitee shall provide to the
Company.

(b)    If to the Company to:

Exicure, Inc.

8045 Lamon Avenue

Suite 410

Skokie, IL 60077

Attn: Chief Financial Officer

 

12



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Sidley Austin LLP

1001 Page Mill Road

Building 1

Palo Alto, CA 94304

Attn: Sam Zucker, Esq.

or to any other address as may have been furnished to Indemnitee by the Company.

Section 21.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever other than under the express limitations
set forth in this Agreement, the Company, in lieu of indemnifying Indemnitee,
shall, upon approval or order of the Delaware Court, contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

Section 22.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) appoint, to the extent such party is not otherwise subject to service of
process in the State of Delaware, The Corporation Trust Company, Wilmington,
Delaware as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

Section 23.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

13



--------------------------------------------------------------------------------

Section 24.    Miscellaneous. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

EXICURE, INC. By:  

 

Name:  

 

Its:  

 

INDEMNITEE Signature:  

                                          

Name:  

 

Title:  

 

 

                                                                 
                                         
                                                      

 

- Signature Page to Indemnification Agreement -